The Vice-Chancellor
said, there should be a reference to a master to ascertain whether the persons nominated were *300suitable and as to the propriety or necessity of their giving security; and the following order was approved and entered : “ At, &c. In the matter of the petition of, &c. On reading and filing the petition of the above named Peter Gerard Stuyvesant, Morris Robinson, George Barclay, Anthony Barclay, Henry Barclay and Schuyler Livingston, duly verified by the oath of all the said petitioners ; and on motion of Francis Griffin, of counsel for the the said petitioners : it is ordered that it be referred to Charles B. Moore, Esq., one of the masters of this court, residing in the city of New-York, to inquire and report to this court, whether Henry Barclay and Schuyler Livingston, named in said petition, are proper persons to be appointed trustees under the last will and testament of Susan Barclay therein mentioned, in the place of the said Peter Gerard Stuyvesant and Morris Robinson, according to the prayer of said petition. And also, whether, in his opinion, said Henry Barclay and Schuyler Livingston, in case they be appointed such trustees, should be required to give any, and if any what security, for the faithful performance of their duty 95 such trustees ; and to take from them the requisite security.”